NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30164

                Plaintiff-Appellee,             D.C. No. 1:09-cr-00218-BLW

 v.
                                                MEMORANDUM*
DANIEL LEE RATHMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Daniel Lee Rathman appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon his third revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rathman contends that the sentence is substantively unreasonable in light of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the mitigating arguments he made in the district court in support of his request for

a six-month sentence. The court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Rathman’s repeated violations of supervised release. See Gall, 552 U.S.

at 51; see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

Moreover, contrary to Rathman’s claim, the record reflects that the district court

considered his arguments for a below-Guidelines sentence but found them

unpersuasive. See Rita v. United States, 551 U.S. 338, 358 (2007).

      AFFIRMED.




                                          2                                   17-30164